Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 23, 2020, by and between Vaccinex, Inc., a Delaware corporation
(the “Company”), and the Investors identified on Exhibit A (each an “Investor”
and collectively the “Investors”).

RECITALS

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of
January 21, 2020, by and between the Company and the Investors (the “Purchase
Agreement”), the Investors shall acquire an aggregate of 1,468,563 shares of
Common Stock (the “Shares”); and

WHEREAS, in connection with the Investors’ investment pursuant to the Purchase
Agreement, the Company desires to enter into this Agreement with the Investors
in order to grant the Investors the registration rights described herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 1. Defined Terms Used in this Agreement. Capitalized terms used and not
otherwise defined herein that are defined in the Purchase Agreement shall have
the meanings given such terms in the Purchase Agreement. In addition to the
terms defined elsewhere in this Agreement, the following terms used in this
Agreement shall be construed to have the meanings set forth or referenced below.

1.1 “Effectiveness Date” means, with respect to the Registration Statement
required to be filed hereunder, the 30th calendar day following the Filing Date
(or, in the event of a substantive review by the SEC, the 75th calendar day
following the Filing Date); provided, however, that in the event the Company is
notified by the SEC that the Registration Statement will not be reviewed or is
no longer subject to further review and comments, the Effectiveness Date as to
the Registration Statement shall be as promptly as commercially reasonable
following the date on which the Company is so notified if such date precedes the
dates otherwise required above, and provided, further, that if such
Effectiveness Date falls on a day that is not a Trading Day, then the
Effectiveness Date shall be the next succeeding Trading Day.

1.2 “Filing Date” means, with respect to the Registration Statement required
hereunder, the later of the 60th calendar day following the Closing Date and
March 31, 2020.

1.3 “Holder” or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities.

1.4 “Losses” means losses, damages, taxes, liabilities, obligations,
deficiencies, claims, interest, awards, judgments, penalties, costs and expenses
(including reasonable and documented attorneys’ fees, experts’ fees and
disbursements, and other out-of-pocket costs and expenses incurred in
investigating, preparing or defending the foregoing).



--------------------------------------------------------------------------------

1.5 “Prospectus” means the prospectus included in the Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated by the SEC pursuant to the 1933 Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

1.6 “Registrable Securities” means, as of any date of determination, (a) all of
the Shares, and (b) any securities issued or then issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, however, that any such Registrable Securities shall
cease to be Registrable Securities (and the Company shall not be required to
maintain the effectiveness of any, or file another, Registration Statement
hereunder with respect thereto) after such time as (x) the Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the SEC under the 1933 Act and such Registrable Securities have
been disposed of by the Holder in accordance with such effective Registration
Statement, (y) such Registrable Securities have been previously sold in
accordance with Rule 144 and new shares not bearing legends restricting transfer
shall have been delivered to the purchasers thereof (or, in the case of
book-entry shares, appropriate notifications shall have been made on the books
of the Transfer Agent), or (z) such Registrable Securities become eligible for
resale without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the Transfer Agent and the
affected Holders.

1.7 “Registration Statement” means the registration statement required to be
filed hereunder pursuant to Section 2.1, including the Prospectus, amendments
and supplements to any such registration statement or Prospectus, including pre-
and post-effective amendments, all exhibits thereto, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

1.8 “Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

1.9 “Rule 424” means Rule 424 promulgated by the SEC pursuant to the 1933 Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

1.10 “Trading Day” means any day on which the Common Stock is traded on the
Principal Trading Market; provided, that “Trading Day” shall not include any day
on which the Common Stock is scheduled to trade on such Principal Trading Market
for less than 4.5 hours or any day that the Common Stock is suspended from
trading during the final hours of trading on such Principal Trading Market (or,
if such Principal Trading Market does not designate in advance the closing time
of trading on such Principal Trading Market, then during the hour ending at
4:00:00 p.m., New York time).

 

2



--------------------------------------------------------------------------------

Section 2. Shelf Registration.

2.1 On or prior to the Filing Date, the Company shall prepare and use reasonable
best efforts to file with the SEC the Registration Statement covering the resale
of all of the Registrable Securities that are not then registered on an
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415. Subject to SEC comments, such Registration Statement
shall contain substantially the “Plan of Distribution” attached hereto as
Exhibit B; provided, however, that no Holder shall be required to be named as an
“underwriter” within the meaning of the 1933 Act without such Holder’s express
prior written consent, except that a Holder may be named as a “statutory
underwriter” if such Holder is, or is affiliated with, a broker-dealer and
states such fact in its Selling Stockholder Questionnaire or if the staff of the
SEC requires such Holder to be so named. Subject to the terms of this Agreement,
the Company shall use commercially reasonable efforts to cause the Registration
Statement filed under this Agreement to be declared effective under the 1933 Act
as promptly as reasonably practicable after the filing thereof, but in any event
no later than the applicable Effectiveness Date, and shall use commercially
reasonable efforts to keep such Registration Statement continuously effective
under the 1933 Act between the Effectiveness Date and the date that all
Registrable Securities covered by such Registration Statement (i) have been sold
thereunder or pursuant to Rule 144 or (ii) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Transfer
Agent and the affected Holders (the “Effectiveness Period”). The Company shall
notify the Holders via e-mail of the effectiveness of the Registration Statement
within two calendar days of the Company’s telephonic confirmation of
effectiveness with the SEC.

2.2 If the Registration Statement is not declared effective by the SEC by the
applicable Effectiveness Date, (any such failure referred to as an “Event”)
then, in addition to any other rights the Holders may have hereunder or under
applicable law, on the Effectiveness Date and on each monthly anniversary of the
Effectiveness Date (if the applicable Event shall not have been cured by such
date) until the Event is cured, the Company shall pay to each Holder an amount
in cash, as partial liquidated damages and not as a penalty, equal to the
product of 1.0% multiplied by the aggregate purchase price paid for the Shares
multiplied by the proportion of (A) the Shares held by such Holder for which the
Registration Statement had not been declared effective to (B) the total number
of Shares purchased pursuant to the Purchase Agreement. The parties agree that
the maximum aggregate liquidated damages payable to the Holders under this
Agreement shall be 8.0% of the aggregate purchase price paid for the Shares. If
the Company fails to pay any partial liquidated damages pursuant to this
Section 2.2 in full within seven calendar days after the date payable, the
Company will pay interest thereon at a rate of 1.0% per month (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such partial liquidated damages are due until such
amounts, plus all such interest thereon, are paid in full. The partial
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event.

 

3



--------------------------------------------------------------------------------

2.3 If at any time the SEC takes the position that the offering of some or all
of the Registrable Securities in the Registration Statement is not eligible to
be made on a delayed or continuous basis under the provisions of Rule 415 under
the 1933 Act or requires any Investor to be named as an “underwriter,” the
Company shall use commercially reasonable efforts to persuade the SEC that the
offering contemplated by such Registration Statement is a valid secondary
offering and not an offering “by or on behalf of the issuer” as defined in
Rule 415 and that none of the Investors is an “underwriter.” In the event that,
despite the Company’s commercially reasonable efforts and compliance with the
terms of this Section 2.3, the SEC refuses to alter its position, the Company
shall (i) remove from such Registration Statement such portion of the
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415 (collectively, the “SEC Restrictions”); provided,
however, that the Company shall not agree to name any Investor as an
“underwriter” in such Registration Statement without the prior written consent
of such Investor; provided, further, that if any such Investor refuses to be
named as an underwriter as required by the SEC Restrictions, such Investor’s
Registrable Securities shall be removed from the Registration Statement and such
Registrable Securities shall be deemed to constitute Cut Back Shares and the
provisions of this Section 2.3 shall apply to such Cut Back Shares. Any cut-back
imposed on the Investors pursuant to this Section 2.3 shall be allocated among
the Investors on a pro rata basis and shall be applied first to any of the
Registrable Securities of such Investor as such Investor shall designate, unless
the SEC Restrictions otherwise require or provide or the Investors otherwise
agree. In furtherance of the foregoing, if requested by the Company, each
Investor shall provide the Company with notice of its sale of substantially all
of the Registrable Securities under such Registration Statement such that the
Company will be able to file one or more additional Registration Statements
covering the Cut Back Shares. No liquidated damages shall accrue as to any Cut
Back Shares until such date as the Company is able to effect the registration of
such Cut Back Shares in accordance with any SEC Restrictions applicable to such
Cut Back Shares (such date, the “Restriction Termination Date”). From and after
the Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the Company’s obligations with respect
to the filing of a Registration Statement and its obligations to use
commercially reasonable efforts to have such Registration Statement declared
effective within the time periods set forth herein and the liquidated damages
provisions relating thereto) shall again be applicable to such Cut Back Shares;
provided, however, that (i) the Filing Date for such Registration Statement
including such Cut Back Shares shall be 20 Trading Days after such Restriction
Termination Date, and (ii) the date by which the Effectiveness Date with respect
to such Cut Back Shares shall be the 90th calendar day following the Restriction
Termination Date (or in the event of a substantive review by the SEC, the 135th
calendar day following the Restriction Termination Date).

Section 3. Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

3.1 Not less than five Trading Days prior to the filing of the Registration
Statement and not less than three Trading Day prior to the filing of any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference, but not
including (A) any 1934 Act filing or (B) any supplement or post-effective
amendment to a registration statement that is not related to such

 

4



--------------------------------------------------------------------------------

Holder’s Registrable Securities), (i) furnish to each Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders, and (ii) cause its representatives to respond to such inquiries as
shall be necessary, in the reasonable opinion of respective counsel to each
Holder, to conduct a reasonable investigation within the meaning of the 1933
Act. The Company shall not file the Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities shall reasonably object in good faith,
provided that the Company is notified of such objection in writing no later than
four Trading Days after the Holders have been so furnished copies of the
Registration Statement or two Trading Days after the Holders have been so
furnished copies of any related Prospectus or amendments or supplements thereto.
In connection with any Registration Statement, each Holder agrees to furnish to
the Company a completed questionnaire in the form provided by the Company (a
“Selling Stockholder Questionnaire”) on the date that is the later of (x) two
Trading Days prior to the Filing Date and (y) the fourth Trading Day following
the date on which such Holder receives draft materials in accordance with this
Section 3.1.

3.2 (i) Prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement and the Prospectus used in connection
therewith (subject to any requirement that a post-effective amendment be
declared effective by the SEC) as may be necessary to keep the Registration
Statement continuously effective as to the applicable Registrable Securities for
the Effectiveness Period, (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and, as so supplemented or amended, to be filed pursuant to Rule
424, (iii) respond as promptly as reasonably practicable to any comments
received from the SEC with respect to the Registration Statement or any
amendment thereto and provide as promptly as reasonably practicable to the
Holders true and complete copies of all correspondence from and to the SEC
relating to the Registration Statement (provided, that the Company shall excise
any information contained therein which would constitute material nonpublic
information regarding the Company or any of its subsidiaries), and (iv) comply
in all material respects with the applicable provisions of the 1933 Act and the
1934 Act with respect to the disposition of all Registrable Securities covered
by the Registration Statement during the applicable period in accordance
(subject to the terms of this Agreement) with the intended methods of
disposition by the Holders thereof set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.

3.3 Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (c) through (f) hereof, be accompanied by an instruction to
suspend the use of the Prospectus until the requisite changes have been made) as
promptly as reasonably practicable (and, in the case of (a)(1) below, not less
than one Trading Day prior to such filing) and, if requested by any such Person,
confirm such notice in writing no later than one Trading Day following the day:

(a) (1) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is proposed to be filed (other than
(I) any 1934 Act filing or (II) any supplement or post-effective amendment to
the Registration Statement that is not related to such Holder’s Registrable
Securities), (2) when the SEC notifies the Company whether there will be a
“review” of such Registration Statement and whenever the SEC comments in writing
on such Registration Statement, and (3) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

 

5



--------------------------------------------------------------------------------

(b) of any request by the SEC or any other federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information;

(c) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement covering any or all of the Registrable Securities or the initiation of
any actions, claims, suits or proceedings (“Actions”) for that purpose;

(d) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Action for such purpose;

(e) of the occurrence of any event or passage of time that makes the financial
statements included in the Registration Statement ineligible for inclusion
therein or any statement made in the Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires any revisions to the Registration
Statement, Prospectus or other documents so that, in the case of the
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and

(f) of the occurrence or existence of any pending corporate development with
respect to the Company that the Company believes may be material and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of the Registration Statement or
Prospectus, provided, however, in no event shall any such notice contain any
information which would constitute material, non-public information regarding
the Company or any of its subsidiaries.

3.4 Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of the Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

3.5 If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of the Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference to the extent requested by such
Person, and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the SEC; provided, that any such item which is available on
the EDGAR system (or successor thereto) need not be furnished in physical form.

 

6



--------------------------------------------------------------------------------

3.6 Subject to the terms of this Agreement, consent to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, except after
the giving of any notice pursuant to Section 3.3.

3.7 Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or blue sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject, or file a
general consent to service of process in any such jurisdiction.

3.8 If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holder may request.

3.9 Upon the occurrence of any event contemplated by Section 3.3, as promptly as
reasonably practicable under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3.3 above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. The Company shall be entitled to exercise its right
under this Section 3.9 to suspend the availability of the Registration Statement
and Prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period.

 

7



--------------------------------------------------------------------------------

3.10 Otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Holders in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Holders are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.

3.11 Use commercially reasonable efforts to maintain eligibility for use of Form
S-3 (or any successor form thereto) for the registration of the resale of
Registrable Securities.

Section 4. Registration Expenses. All fees and expenses incident to the
performance of or compliance with the Company’s obligations under this Agreement
by the Company shall be borne by the Company, whether or not any Registrable
Securities are sold pursuant to the Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include (i) all
registration and filing fees (including fees and expenses of the Company’s
counsel and independent registered public accountants) (A) with respect to
filings made with the SEC, (B) with respect to filings required to be made with
the Principal Trading Market, and (C) in compliance with applicable state
securities or blue sky laws reasonably agreed to by the Company in writing
(including fees and disbursements of counsel for the Company in connection with
blue sky qualifications or exemptions of the Registrable Securities), (ii)
printing expenses (including expenses of printing certificates for Registrable
Securities), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) 1933 Act liability insurance, if
the Company so desires such insurance, and (vi) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. Notwithstanding the foregoing, in no
event shall the Company be responsible for any broker or similar commissions of
any Holder or, except to the extent provided for in the Purchase Agreement, any
legal fees or other costs of the Holders.

Section 5. Indemnification.

5.1 Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
Holder’s representatives, each Person who controls any such Holder (within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act) and the
officers, directors, members, stockholders, partners, agents and employees (and
any other Persons with a functionally equivalent title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all Losses, as incurred, arising out of or relating to
(i) any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case

 

8



--------------------------------------------------------------------------------

of any Prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading or (ii) any violation or alleged violation
by the Company of the 1933 Act, the 1934 Act or any state securities law, or any
rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (A) such untrue statement was made in such the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus in reliance upon and in conformity with written
information furnished to the Company by or on behalf of Holders or controlling
person expressly for use in the preparation thereof or (B) in the case of an
occurrence of an event of the type specified in Section 3.3(c) through (f), the
use by such Holder of an outdated, defective or otherwise unavailable Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated, defective or otherwise unavailable for use by such Holder and prior to
the receipt by such Holder of the Advice contemplated in Section 6.3. No
investigation by any Holder or knowledge by any Holder of any facts or
circumstances shall affect the Company’s indemnification obligations under this
Section 5.1. The Company shall notify the Holders promptly upon becoming aware
of the institution, threat or assertion of any Action arising from or in
connection with the transactions contemplated by this Agreement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such indemnified person and shall survive the transfer of any
Registrable Securities by any of the Holders in accordance with Section 6.7.

5.2 Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company and its representatives to the fullest
extent permitted by applicable law, from and against all Losses, as incurred, to
the extent, but only to the extent, arising out of or based solely upon: any
untrue statement or alleged misstatement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus in any case
covering the Shares or the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, if such untrue statement or omission was made in reliance upon and
in conformity with written information furnished by or on behalf of Holders
expressly for use in preparation of the Registration Statement, any Prospectus
or any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus. In no event shall the liability of a selling Holder be
greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such Holder in connection with any claim relating to this Section 5 and
the amount of any damages such Holder has otherwise been required to pay by
reason of such untrue statement or omission) received by such Holder upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.

5.3 Conduct of Indemnification Actions.

(a) If any Action shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall have the right to assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all reasonable fees and expenses
incurred in connection with defense thereof; provided, that the

 

9



--------------------------------------------------------------------------------

failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have materially and adversely prejudiced
the Indemnifying Party.

(b) An Indemnified Party shall have the right to employ separate counsel in any
such Action and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Action and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Action, or (iii) the named parties to any such
Action (including any impleaded parties) include both such Indemnified Party and
the Indemnifying Party, and counsel to the Indemnified Party shall reasonably
believe that a material conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying Party). The Indemnifying Party shall not be liable
for any settlement of any such Action effected without its written consent,
which consent shall not be unreasonably withheld or delayed. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending Action in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Action.

(c) Subject to the terms of this Agreement, all reasonable fees, disbursements,
costs and expenses of the Indemnified Party (including reasonable fees,
disbursements, costs and expenses to the extent incurred in connection with
investigating or preparing to defend such Action in a manner not inconsistent
with this Section 5) shall be paid to the Indemnified Party, as incurred, within
30 calendar days of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees, disbursements, costs and expenses applicable to such
Actions for which such Indemnified Party is finally determined by a court of
competent jurisdiction (which determination is not subject to appeal or further
review) not to be entitled to indemnification hereunder.

5.4 Contribution.

(a) If the indemnification under Section 5.1 or 5.2 is unavailable to an
Indemnified Party or insufficient to hold an Indemnified Party harmless for any
Losses, then each Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Party, in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a

 

10



--------------------------------------------------------------------------------

material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Action to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 5 was available to such party in accordance with its terms.

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.4 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph. In
no event shall the contribution obligation of a Holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such Holder in connection with any claim relating to this Section 5 and
the amount of any damages such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

(c) The indemnity and contribution agreements contained in this Section 5.4 are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

Section 6. Miscellaneous.

6.1 Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to seek specific performance of its rights under this Agreement. Each
of the Company and each Holder agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any Action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

6.2 Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act, if and to the extent
applicable to it in connection with the sale of Registrable Securities pursuant
to the Registration Statement, unless an exemption therefrom is available to
such Holder.

6.3 Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3.3(c) through (f), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use commercially

 

11



--------------------------------------------------------------------------------

reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. The Company agrees and acknowledges that any periods
during which the Holder is required to discontinue the disposition of the
Registrable Securities hereunder shall be subject to the provisions of
Section 3.9.

6.4 Piggy-Back Registrations. If, at any time during the Effectiveness Period,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities, other than
on Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or their
then-equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with the Company’s employee benefit plans, then the Company shall
deliver to each Holder a written notice of such determination and, if within 15
days after the date of the delivery of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Holder requests to be
registered; provided, however, that the Company shall not be required to provide
notice or otherwise register any Registrable Securities pursuant to this
Section 6.4 that are eligible for resale pursuant to Rule 144 (without volume
restrictions or current public information requirements) or that are the subject
of a then-effective Registration Statement that is available for resales or
other dispositions by such Holder; and provided, further, that if the Company
intends to file a registration statement in connection with an underwritten
public offering (an “Underwritten Offering”), and the managing underwriter has
advised the Company in good faith that the inclusion of all of the Registrable
Securities requested to be included by the Holders participating in such
Underwritten Offering (including pursuant to this Section 6.4) shall be limited
due to market conditions, the order of priority of the securities to be included
in such offering shall be: (i) first, the primary securities to be included in
such Underwritten Offering; (ii) second, any securities that the Holders request
to include in such Registration Statement, on a pro rata basis, based on the
number of requested securities; and (iii) any other securities that are
requested to be included in such Registration Statement on a pro rata basis,
based on the number of requested securities; and provided, further, that, by
written notice delivered to the Company, any Holder (an “Opting-Out Holder”) may
elect to waive its right to participate in registration statements pursuant to
this Section 6.4 (“Registration Opt-Out”), until such time as such written
notice is rescinded in writing. During such time as a Registration Opt-Out is in
effect: (x) the Opting-Out Holder shall not receive notices of any proposed
registration statements pursuant to this Section 6.4 and (y) shall not be
entitled to participate in any registration statements pursuant to this
Section 6.4.

6.5 Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
51% or more of the then-outstanding Registrable Securities; provided, that if
any amendment, modification or waiver disproportionately and adversely impacts a
Holder (or group of Holders), the consent of such disproportionately impacted
Holder (or group of Holders) shall be required. If the Registration Statement
does not register all of the Registrable Securities pursuant to a waiver or
amendment done in compliance with the previous sentence, then the number of
Registrable Securities to be

 

12



--------------------------------------------------------------------------------

registered for each Holder shall be reduced pro rata among all Holders and each
Holder shall have the right to designate which of its Registrable Securities
shall be omitted from such Registration Statement. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of a Holder or some Holders
and that does not directly or indirectly affect the rights of other Holders may
be given only by such Holder or Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the first sentence of this Section 6.5. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
also is offered to all of the similarly-situated parties to this Agreement.

6.6 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

6.7 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. The Company may not assign (except to any third party
that acquires all or substantially all of the Company’s business, whether by
merger, sale of assets or otherwise) its rights or obligations hereunder without
the prior written consent of all of the Holders of the then-outstanding
Registrable Securities.

6.8 No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

6.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

6.10 Governing Law; Enforcement. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement, including Sections
7.2 and 7.13 thereof.

6.11 Severability. If one or more of the terms or provisions of this Agreement
is held by a court of competent jurisdiction to be void, invalid, or
unenforceable in any situation in any jurisdiction, such holding shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the void, invalid, or unenforceable
term or provision in any other situation or in any other jurisdiction, and the
term or provision shall be considered severed from this Agreement solely for
such situation and solely in such jurisdiction, unless the void, invalid, or
unenforceable term or provision is of such

 

13



--------------------------------------------------------------------------------

essential importance to this Agreement that it is to be reasonably assumed that
the parties hereto would not have entered into this Agreement without the void,
invalid, or unenforceable term or provision. If the final judgment of such court
declares that any term or provision hereof is void, invalid, or unenforceable,
the parties hereto parties hereto agree to: (a) reduce the scope, duration,
area, or applicability of the term or provision or to delete specific words or
phrases to the minimum extent necessary to cause such term or provision as so
reduced or amended to be enforceable; and (b) make a good-faith effort to
replace any void, invalid, or unenforceable term or provision with a valid and
enforceable term or provision such that the objectives contemplated by the
parties hereto when entering this Agreement may be realized.

6.12 Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any Action for such purpose. The use of a single agreement
with respect to the obligations of the Company contained was solely in the
control of the Company, not the action or decision of any Holder, and was done
solely for the convenience of the Company and not because it was required or
requested to do so by any Holder. It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

VACCINEX, INC. By:  

/s/ Maurice Zauderer

 

Name: Maurice Zauderer

 

Title: Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

FCMI PARENT CO. By:  

/s/ Dan Scheiner

 

Name: Dan Scheiner

 

Title: Vice President, Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

By:  

/s/ Laurence Lytton

 

Name: Laurence Lytton

 

Title:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

VACCINEX (ROCHESTER), L.L.C.

By:  

/s/ Maurice Zauderer

 

Name: Maurice Zauderer

 

Title: President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

LUBLIN FINANCIAL CORPORATION

By:  

/s/ Joseph Rutman

 

Name: Joseph Rutman

 

Title: Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

/s/ Jacob Frieberg

Jacob Frieberg

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

Schedule of Investors

 

FCMI Parent Co. Laurence Lytton Vaccinex (Rochester), L.L.C. Lublin Financial
Corporation Jacob Frieberg



--------------------------------------------------------------------------------

Exhibit B

PLAN OF DISTRIBUTION

Selling Stockholders

We are registering the shares of common stock on behalf of the selling
stockholders. The selling stockholders and any of its pledgees, assignees
and successors-in-interest may, from time to time, on a continuous or delayed
basis, sell any or all of their common stock covered hereby directly to one or
more purchasers or through brokers, dealers, or underwriters who may act solely
as agents at market prices prevailing at the time of sale, at prices related to
the prevailing market prices, at negotiated prices, or at fixed prices, which
may be changed on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. The sale of the selling
stockholders’ common stock offered by this prospectus may be effected in one or
more of the following methods:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

transactions involving cross or block trades;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

exchange distributions in accordance with the rules of the applicable exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales after the registration statement of which this prospectus forms a
part becomes effective;

 

  •  

transactions through broker-dealers that agree with the selling stockholder to
sell a specified number of such shares at a stipulated price per share;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

“at the market” into an existing market for the common stock;

 

  •  

through the writing of options on the shares;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.



--------------------------------------------------------------------------------

In order to comply with the securities laws of certain states, if applicable,
the shares of the selling stockholders may be sold only through registered or
licensed brokers or dealers. In addition, in certain states, such shares may not
be sold unless they have been registered or qualified for sale in the state or
an exemption from the registration or qualification requirement is available and
complied with.

The selling stockholder may also sell shares of common stock under Rule 144
promulgated under the Securities Act, or Rule 144, if available, rather than
under this prospectus. In addition, the selling stockholders may transfer the
shares of common stock by other means not described in this prospectus.

The selling stockholders may also sell the shares directly to market makers
acting as principals and/or broker-dealers acting as agents for themselves or
their customers. Such broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling stockholders and/or the
purchasers of shares for whom such broker-dealers may act as agents or to whom
they sell as principal or both, which compensation as to a particular
broker-dealer might be in excess of customary commissions. Market makers and
block purchasers purchasing the shares will do so for their own account and at
their own risk. It is possible that the selling stockholders will attempt to
sell shares of common stock in block transactions to market makers or other
purchasers at a price per share which may be below the then market price. The
selling stockholders cannot assure that all or any of the shares offered in this
prospectus will be issued to, or sold by, such selling stockholders.

Brokers, dealers, underwriters, or agents participating in the distribution of
the shares held by the selling stockholders as agents may receive compensation
in the form of commissions, discounts, or concessions from the selling
stockholders and/or purchasers of the common stock for whom the broker-dealers
may act as agent. The selling stockholders may agree to indemnify any agent,
dealer or broker-dealer that participates in transactions involving sales of the
shares if liabilities are imposed on that person under the Securities Act.

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by the selling stockholders. If we are notified by the
selling stockholders that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus.

In connection with the sale of the securities or interests therein, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume. The selling
stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities. The selling stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

B-2



--------------------------------------------------------------------------------

With regard only to the shares it sells for its own behalf, each selling
stockholder may be deemed an “underwriter” within the meaning of the Securities
Act. This offering as it relates to the selling stockholders will terminate on
the date that all shares issued to and issuable to the selling stockholders that
are offered by this prospectus have been sold by the selling stockholders.

We may suspend the sale of shares by the selling stockholders pursuant to this
prospectus for certain periods of time for certain reasons, including if the
prospectus is required to be supplemented or amended to include additional
material information.

If a selling stockholder uses this prospectus for any sale of the shares of
common stock, such selling stockholder will be subject to the prospectus
delivery requirements of the Securities Act.

We are required to pay the expenses in connection with the registration of the
shares being registered hereunder. We have agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

We agreed to keep this prospectus effective until the date that (i) the
securities may be resold by the selling stockholders without registration and
without regard to any volume or manner-of-sale limitations by reason of Rule
144, without the requirement for us to be in compliance with the current public
information under Rule 144 or any other rule of similar effect or (ii) all of
the securities have been sold pursuant to this prospectus or Rule 144 or any
other rule of similar effect.

Regulation M

The anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of our common stock and activities of the selling stockholders.

We have advised the selling stockholders that while they are engaged in a
distribution of the shares included in this prospectus it is required to comply
with Regulation M promulgated under the Exchange Act. With certain exceptions,
Regulation M precludes the selling stockholders, any affiliated purchasers, and
any broker-dealer or other person who participates in the distribution from
bidding for or purchasing, or attempting to induce any person to bid for or
purchase any security which is the subject of the distribution until the entire
distribution is complete. Regulation M also prohibits any bids or purchases made
in order to stabilize the price of a security in connection with the
distribution of that security. All of the foregoing may affect the marketability
of the shares offered hereby this prospectus.

 

B-3